Order, Supreme Court, New York County (Richard Lowe, III, J.), entered September 21, 2000, which, insofar as appealed from as limited by the briefs, denied plaintiffs’ motion to remove the action from Civil Court to Supreme Court and amend the complaint so as to increase the ad damnum clause from $25,000 to $1 million, unanimously affirmed, without costs.
The motion was properly denied for lack of a recent medical affidavit setting forth the nature of plaintiffs injury and its present and future extent and consequences, and whether such were not previously apparent or considered (see, Detrinca v De Fillippo, 165 AD2d 505, 511). We reject plaintiffs’ attorneys’ argument that the inadequacy of the demand is apparent from the medical reports dated shortly after the accident almost three years before the instant motion was made. We also find the proposed addendum of a derivative cause of action on behalf of a new party to be prejudicial to defendant. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Marlow, JJ.